COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:       Lindapone Phanprasa v. The State of Texas

Appellate case number:     01-19-00487-CR

Trial court case number: 1470812

Trial court:               178th District Court of Harris County

        On April 28, 2020, this appeal was abated to determine whether (1) appellant still wished
to pursue this appeal; (2) appellant’s retained counsel, Garrick Farria, has abandoned the appeal;
and (3) if retained counsel has abandoned the appeal, whether appellant is indigent and entitled to
appointment of counsel and a copy of the record at no cost. Our abatement order required a hearing
to be held within 20 days and a supplemental record to be filed within 30 days. To date, however,
a supplemental record has not been filed.
       Accordingly, we continue to abate the appeal and remand the cause to the trial court to
conduct another hearing at which a representative of the Harris County District Attorney’s Office
and appellant’s counsel, Garrick Farria, shall be present. At the trial court’s discretion, appellant
may be present for the hearing in person or by closed-circuit video teleconferencing.

       We direct the trial court to:
           1) Determine whether appellant still wishes to pursue this appeal;
           2) If appellant wishes to pursue this appeal, then determine whether appellant’s
              counsel, Garrick Farria, has abandoned the appeal;
           3) If counsel Garrick Farria has not abandoned the appeal, then
                   a. inquire of counsel the reasons, if any, that he has failed to respond to this
                      Court’s notice, arrange payment for the reporter’s record, or file a brief on
                      appellant’s behalf; and
                   b. set a date certain when counsel will pay or make arrangements to pay for
                      the reporter’s record no later than 20 days from the date of the hearing.
           4) If counsel Garrick Farria has abandoned the appeal, then
                   a. Determine whether appellant is now indigent, and if appellant is indigent,
                       (i) appoint substitute appellate counsel at no cost to appellant and (ii) order
                       the court reporter to file the reporter’s record in this case within 20 days of
                       the date of the hearing, at no cost to appellant;
                   b. if appellant is not indigent, admonish appellant regarding the dangers and
                      disadvantages of self-representation, and:
                            1. determine whether appellant is knowingly and intelligently waiving
                               her right to counsel and (A) if so, obtain a written waiver of the right
                               to counsel, or (B) if appellant does not wish to proceed pro se,
                               provide a deadline of no more than 20 days from the date of the
                               hearing by which appellant must hire substitute counsel; and
                            2. provide a deadline of no more than 20 days from the date of the
                               hearing by which appellant must provide written evidence
                               demonstrating payment of the reporter’s record and further notify
                               appellant that failure to provide such evidence may result in
                               consideration of her appeal without a reporter’s record.
           5) Enter written findings of fact, conclusions of law, and recommendations as to these
              issues, separate and apart from any docket sheet notations; and
           6) Make any other findings and recommendations the trial court deems appropriate.
See TEX. CRIM. PROC. art. 1.051(a), (c), (d)(1), (f), 26.04, TEX. R. APP. P. 38.8(b).
        The court coordinator of the trial court shall set a hearing date no later than 20 days from
the date of this order and notify the parties and the Clerk of this Court of such date. The trial court
shall have a court reporter record the hearing and file a supplemental reporter’s record with this
Court within 30 days from the date of this order. The trial court’s findings and recommendations
and any orders issued pursuant to the hearing shall be included in a supplemental clerk’s record
and filed in this Court within 30 days from the date of this order.
       The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record and the supplemental reporter’s record of the hearing are filed in this Court.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_________
                                Acting individually

Date: ___January 11, 2022___